UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7734



JAMI' A. KHALIQ,

                                              Plaintiff - Appellant,

         versus


D. PATRICK, Officer, Jasper Lock-up Unit;
ELLIS GREENE, Nurse, A.C.I. Medical Unit,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-95-3261-2-17AJ)


Submitted:   September 25, 1997           Decided:   October 20, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jami' A. Khaliq, Appellant Pro Se. Norma Anne Turner Jett, EARLY
& NESS, Bamberg, South Carolina; William Henry Davidson, II,
James Miller Davis, Jr., ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation dismissing Appellant's claim of deliberate

indifference to a serious medical need, see Estelle v. Gamble, 429
U.S. 97 (1976), and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Khaliq v. Patrick,

No. CA-95-3261-2-17AJ (D.S.C. Oct. 25, 1996; July 3, 1996). We also

conclude that the district court did not err in entering judgment

adverse to Appellant on his claim of excessive use of force. See
Graham v. Connor, 490 U.S. 386 (1989). Appellant failed to create

a genuine issue of material fact regarding any more than de minimis

injury resulting from the alleged use of force on the part of the
prison guard. See Norman v. Taylor, 25 F.3d 1259, 1263 (4th Cir.

1994). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2